Citation Nr: 0110800	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-15 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines





THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 





INTRODUCTION

The veteran had active duty from December 1941 to August 
1942, and from June 1945 to June 1946.  He was a prisoner-of-
war (POW) from April to August 1942. This matter comes on 
appeal from a December 1999 decision by the Manila VA 
Regional Office.

FINDINGS OF FACT

1. The veteran died in November 1986 due to a cardiac arrest 
due to hypertension and a cerebral stroke.

2.  Neither hypertension nor cerebral pathology resulting in 
a stroke was present in service or manifested until many 
years thereafter, and neither condition is otherwise related 
to service.


CONCLUSION OF LAW

A service-connected disease or disability did not cause or 
contribute to the cause of the veteran's death. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist claimants in 
the development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
provided to the appellant specifically satisfy the 
requirement at § 5103A of the new statute in that they 
clearly notify her of the evidence necessary to substantiate 
her claim.  Additionally, the Board finds that the duties to 
assist provided under the new statute at § 5103A have also 
been fulfilled in that all evidence and records identified by 
the appellant as plausibly relevant to her pending claim have 
been collected for review.  No further assistance is 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim.


Legal Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b). In the case of contributory cause of death it must 
be shown that it contributed substantially or materially; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. Where a veteran served continuously for a period of 
ninety days or more during a period of war and certain 
chronic diseases (including hypertension) become manifest to 
a degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

If a veteran is: (1) A former prisoner of war and; (2) as 
such was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied: Avitaminosis; Beriberi (including 
beriberi heart disease);
Chronic dysentery; Helminthiasis; Malnutrition (including 
optic atrophy associated with malnutrition); Pellagra; Any 
other nutritional deficiency; Psychosis; Any of the anxiety 
states; Dysthymic disorder (or depressive neurosis); Organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite; Post-traumatic osteoarthritis; 
Irritable bowel syndrome; Peptic ulcer disease; Peripheral 
neuropathy except where directly related to infectious 
causes. Note: For purposes of this section, the term beriberi 
heart disease includes ischemic heart disease in a former 
prisoner of war who had 
experienced localized edema during captivity. 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.309(c).


Analysis

The veteran died in November 1986. The official death 
certificate indicates that he died due to cardiac arrest as a 
result of hypertension as a consequence of a cerebral stroke. 
The term "cardiac arrest" essentially means stoppage of the 
heart and does not imply a heart disease or disability. In 
this case, the official death certificate indicates that the 
veteran died due to a stroke resulting from underlying 
hypertension. Service connection was not in effect for any 
disability at the time of his death. Service records are 
entirely negative for references to hypertension or any 
cerebral pathology productive of a stroke. Post-service 
medical records reveal treatment for hypertension and 
cerebral disease beginning in the mid-1970s, approximately 
three decades post-service. 

The appellant has submitted hospital records showing that the 
veteran was a patient at V. Luna General Hospital from 
September 29, 1976 to July  31, 1977 for treatment of 
cerebral thrombosis due to arteriosclerosis, left middle 
cerebral artery. A medical statement from Dr. Vicente N. Sta. 
Maria pertains to treatment for cerebral thrombosis on July 
9, 1981. A hospital summary from Veterans Memorial Medical 
Center (VMMC) shows that the veteran was hospitalized from 
May 30, 1982 to June 7, 1982 due to hypertensive vascular 
disease, cerebrovascular accident, recent probably secondary 
to lacunar infarct with left hemiparesis, hyperopia, 
presbyopia and hyperuricemia. Dr. Eugenlo A. Javier certified 
that he treated the veteran occasionally from 1975 and 
thereafter for hypertension, ischemic heart disease, and 
right hemiplegia. No medical opinion or other competent 
medical evidence serving to establish a relationship between 
hypertension or cerebral pathology productive of stroke and 
the veteran's period of military service has been submitted. 

Further, although the Board has taken into account the 
contentions of the appellant concerning the possible 
connection between the veteran's period of military service 
and his death, a layperson such as the appellant can only 
provide an eyewitness account of visible symptoms.  Layno v. 
Brown, 5 Vet. App. 465, 469 (1994).  The capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  For the most part, a witness qualified as 
an expert by knowledge, skill, experience, training, or 
education must provide medical testimony.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The record does 
not show that the appellant possesses the requisite expertise 
to render a medical opinion in this case.

Accordingly, as the record fails to demonstrate that the 
certified causes of the veteran's death, hypertension and 
associated cerebral thrombosis, had their onset in service, 
that hypertension was manifested within one of service 
discharge, or that either condition was otherwise related to 
service, service connection for the cause of the veteran's 
death is not in order. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312. With 
respect to 38 C.F.R. § 3.309(c), neither hypertension nor 
cerebral thrombosis is one of the conditions for which 
service connection is presumed for a former POW. Also, none 
of the post-service medical records discussed above contain 
references to beriberi heart disease.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

